UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1176



CHRISTOS D. DEDES,

                                             Plaintiff - Appellant,

          and


CHRISTOS D. DEDES, as Legal Custodian for his
children Quincy Sophia Dedes and Dionysios
Christos   Dedes;   ALL   PARENTS   SIMILARLY
SITUATED,
                                                         Plaintiffs,

          versus


ROSWELL PAGE; JOHN O'BRION; MURRAY J. JANUS;
SYLVIA CLUTE; DONALD LEMONS; ALFRED SHILLING;
DANIEL T. BALFOUR; MELVIN R. HUGHES, Judge,
Judge of the Circuit Court in the City of
Richmond; RICHARD L. WILLIAMS, Judge, Judge of
the United States District Court for the
Eastern District of Virginia,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-94-186-3)


Submitted:   April 30, 1998                  Decided:   June 2, 1998
Before WIDENER and MICHAEL, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christos D. Dedes, Appellant Pro Se. James Watson Morris, III,
MORRIS & MORRIS, Richmond, Virginia; John Henry O'Brion, Jr., COWAN
& OWEN, P.C., Richmond, Virginia; Murray Joseph Janus, BREMNER,
JANUS & COOK, Richmond, Virginia; Sylvia Lanabeth Clute, Richmond,
Virginia; Alfred Louis Shilling, Richmond, Virginia; Daniel T.
Balfour, BEALE, BALFOUR, DAVIDSON, ETHERINGTON & PARKER, Richmond,
Virginia; Robert William Jaspen, OFFICE OF THE UNITED STATES ATTOR-
NEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's order awarding Fed. R.

Civ. P. 11 sanctions to various Defendants in this action. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Dedes v. Page, No. CA-94-186-3 (E.D. Va. Jan. 2,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process. The motion
for monetary damages and to disbar M. J. Janus is denied, and the

Appellees' various motions for sanctions, attorney's fees, and

costs are denied.




                                                          AFFIRMED




                                3